Citation Nr: 1432674	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a BVA Hearing in his April 2011 substantive appeal.  A hearing was scheduled for March 2013, and the Veteran failed to appear.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  Although the Veteran also perfected an appeal as to a service connection claim for an acquired psychiatric disability, the RO granted this claim in a November 2012 rating decision.  Because he has not appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran had acoustic trauma in the form of noise exposure during service.  The VA has acknowledged this noise exposure and has granted service connection for tinnitus based upon such acoustic trauma.  See March 2010 Rating Decision.  The Veteran's claim for service connection for bilateral hearing loss has been denied on the basis that his hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation.  See 38 C.F.R. § 3.385 (2013).

During the Veteran's VA audiological examination in October 2009, the Veteran's hearing acuity did not meet the defined criteria to be considered hearing loss under the governing VA regulation.  The Veteran, through his representative, has alleged that his hearing acuity has gotten worse since his October 2009 VA examination.  See April 2014 Appellant's Brief in Virtual VA. 

In view of the fact that it has been nearly five years since VA examined the Veteran, and in light of evidence suggesting possible worsening since that time, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

While on Remand any additional VA and private treatment records, to include records from the Social Security Administration (SSA) should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  The Veteran's SSA records should additionally be associated with the claims file. 

In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC to avoid delay.

2.  Following the development above, schedule the Veteran for a VA audiological examination which addresses the nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to:

(a)  Indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

(b)  If hearing loss for VA purposes is demonstrated, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is casually related to service, to include in-service noise exposure.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



